DETAILED ACTION
Status of the claims
	Claims 1-14 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746).
Regarding claim 1, Mayoras disclosed notification system, comprising 
a sensor attached to a bed apparatus and configured to acquire biological information about a bed user who uses the bed apparatus; 
[0026] Referring to FIG. 2, a hospital bed may be configured to include a number of different types of sensors, and the bed can be connected, over the network, to a healthcare system. Some bed sensors function to detect a patients weight in one or more positions on the surface of a bed or movement of the patient on the bed, while other bed sensors may detect whether or not bed side rails are engaged in a full up position or not. Some bed sensors operate to detect the angle at which one portion of a bed meets another portion of the bed, and still other bed sensors can detect physiological characteristics of a patient such as heart rate, respiratory rate, blood pressure to name only three characteristics.
a server configured to receive the biological information from the sensor and output a notification that is based on the biological information; and 
[0026] The healthcare system can then process the information received from the bed sensors to determine whether a healthcare worker should be notified of an event, such as a patient having exited their bed or a change in a patient's physiological measurement such as heart rate, blood pressure or respiratory rate as detected by bed sensors.{ notified of an event thus a notification}
[0024] The sever 11 also has an event notification module 13 that can access information in the EMR store 12 and bed telemetry information to determine whether an alert message should be sent to a hospital worker or call point connected to the healthcare system 10.
wherein the server outputs only a previously set notification or the mobile terminal displays only a previously set notification.
[0026] Typically, a healthcare system can generate an alert in the event that a change to any one or more of a patient's physiological measurements is greater than a threshold amount. {i.e. a previously set notification}
Regarding a mobile terminal configured to receive the notification and display the received notification, 
First, Mayoras disclosed further [0010] For example, the notification may include alerts to staff, for example, including mobile alerts, pop-up displays, for example at the nurse call station, generate alarms, for example at the patient support, documentation for storage, for example, for reports or for archival, anecdotal, training, or six sigma purposes.
Second, Nagase teaches a medical monitoring system wherein [0006] In the case where a plurality of sets of biological information of the patient from whom the patient alarm is generated are to be clearly displayed on a displaying section of a portable receiver.
Mayoras and Nagase are considered to be analogous art because they pertain to medical monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a mobile terminal configured to receive the notification and display the received notification for Mayoras’ system in order to provide visual information to the users.
Regarding claim 5, Mayoras disclosed further [0025] The sever 11 also has an event notification module 13 that can access information in the EMR store 12 and bed telemetry information to determine whether an alert message should be sent to a hospital worker or call point connected to the healthcare system 10.
[0033] For example, when a patient has an elevated patient fall risk, the hospital bed configuration may lead to a patient accidentally falling out of their hospital bed, or falling while attempting to enter their bed. The formats of and information comprising an illustrative fall risk type, a patient fall risk profile and a current bed configuration are now described with reference to FIG. 3A-3D respectively. FIG. 3A identifies three generic fall risk types (high, medium, low), with each fall risk type corresponding to a particular minimum hospital bed configuration. In this case, the minimum bed configuration specified for a high fall risk type patient requires that three bed rails in the full up position, the bed height is adjusted to be low and a bed brake is on. These fall risk types can be defined and entered into a healthcare system by a healthcare organization based upon a corpus of patient fall risk information included in EMR's over some period of time.
	Regarding claim 9, Mayoras disclosed further [0026] Some bed sensors function to detect a patients weight in one or more positions on the surface of a bed or movement of the patient on the bed, while other bed sensors may detect whether or not bed side rails are engaged in a full up position or not. Some bed sensors operate to detect the angle at which one portion of a bed meets another portion of the bed, and still other bed sensors can detect physiological characteristics of a patient such as heart rate, respiratory rate, blood pressure to name only three characteristics.
	
Regarding claim 10, the claim is interpreted and rejected as claim 9. {i.e. [0026] Some bed sensors function to detect a patients weight in one or more positions on the surface of a bed}
Regarding claim 11, the claim is interpreted and rejected as claim 1.
Regarding claim 12, the claim is interpreted and rejected as claim 5.
Regarding claim 14, Mayoras did not disclose wherein the remote watching application causes the mobile terminal to display the notification in such a way as to support a user of the mobile terminal to perform a determination.
Nagase teaches further [0025] The portable terminal 5 is carried by a medical person, and can wirelessly communicate with the bedside monitors 3a, 3b, 3c, . . . , 3j and the central monitor 4.
[0055] According to the thus configured medical monitoring system 1 of the embodiment, short-range wireless communication is performed by the central monitor 4 carried by the medical person, and therefore the biological information of the patient from whom the alarm information is generated can be checked through the nearest monitor. Even when the medical person does not move to the patient room of the patient from whom alarm information is generated, the condition of the patient can be determined rapidly and correctly in the nearest place where a monitor is disposed.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the remote watching application causes the mobile terminal to display the notification in such a way as to support a user of the mobile terminal to perform a determination for Mayoras’ system in order to make diagnose quickly.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746), in view of Telle (US 8810392).
Regarding claim 2, Mayoras did not disclose wherein the server outputs the notification for a previously set time period or the mobile terminal displays the notification for the previously set time period.
Telle teaches a biological monitoring system wherein Accordingly, the monitoring device may use a notification process that involves: ringing or vibrating to the user's mobile phone according to the phone's setting, displaying an on-screen notification, and only doing so for a predetermined period before automatically turning off the alarm. (col. 26, line 44-48)
Mayoras and Telle are considered to be analogous art because they pertain to biological monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a mobile terminal configured to receive the notification and display the received notification for Mayoras’ system in order to save power consumption.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746), in view of Murai (US 20180206798).
Regarding claim 4, Mayoras did not disclose wherein a light emitter of a user interface device of the bed apparatus turns on or blinks according to information input to the mobile terminal.
Murai teaches a patient monitoring system wherein [0209] In a display screen W850 of FIG. 27, the setting in R850 indicates that an alarm is output when the information value falls in the caution level range. It should be noted that this setting may enable designation of, for example, sound alarm, light alarm or the like, and enables different alarm settings for the caution level and warning level.
Mayoras and Murai are considered to be analogous art because they pertain to patient monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a light emitter of a user interface device of the bed apparatus turns on or blinks according to information input to the mobile terminal for Mayoras’ system in order to provide visual alert.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746), in view of Liu (CN 105049511).
Regarding claim 6, Mayoras did not disclose wherein the sensor further acquires bed information about the bed apparatus, and wherein the notification is based on the biological information and the bed information.
Liu teaches an intelligent patient monitoring system wherein When a key is pressed, a control signal through the server to the raspberry, raspberry through serial port communication manner to transmit to Arduino, Arduino judge that the control signal and then sends the control command to the AT89C51 AT89C51 then by running off control corresponding to the linear motor control relay so as to realize the adjustment of patient posture. (page 3, line 43– page 4, line 2)
Mayoras and Liu are considered to be analogous art because they pertain to patient monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the sensor further acquires bed information about the bed apparatus, and wherein the notification is based on the biological information and the bed information for Mayoras’ system in order to provide remote control capability.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746), in view of Brosnan (US 20160140307), in view of Lemire (US 20070157385), in view of Goodfield (US 20170330430).
Regarding claim 7, Mayoras did not disclose wherein the bed apparatus includes:
a frame; 
a bottom provided on the frame; 
an actuator capable of controlling a height of the frame and an angle of the bottom; 
casters attached to the frame; and 
side rails attached to the frame and configured to be openable and closable, 
wherein the bed information includes one or more types of information selected from a group including the height of the frame, the angle of the bottom, a locked state of the casters, and a locked state of the side rails.
First, Brosnan teaches a medical apparatus with selectively enabled features wherein 
[0062] Referring again to FIG. 1, patient support apparatus 10 includes a base 12, a pair of elevation adjustment mechanisms 14, a frame or litter assembly 16, a deck 18 which forms part of the patient support surface, a headboard 20, and a footboard 22. {i.e. a frame; a bottom; an actuator capable of controlling a height of the frame}
[0062] Referring again to FIG. 1, patient support apparatus 10 includes a base 12, a pair of elevation adjustment mechanisms 14, a frame or litter assembly 16, a deck 18 which forms part of the patient support surface, a headboard 20, and a footboard 22. For example, base 12 may include caster wheels 24 that can be selectively locked and unlocked so that, when unlocked, patient support apparatus 10 is able to be wheeled to different locations.
[0063] Thigh section 32 and foot section 34 may also be pivotable in some embodiments. In addition, patient support apparatus 10 may include four side rails: a right head side rail 36a, a right foot side rail 36b, a left head side rail 36c, and a left foot side rail 36d. Side rails 36 are movable between a raised position (such as the configuration shown in FIG. 1) and a lowered position.
[0069] User interface 56 may include a plurality of buttons 64 that a caregiver can press in order to control various features of the patient support apparatus, such as, but not limited to, raising and lowering the height of frame 16 via lift actuators 68c, 
[0120] As another example, the feature may comprise a compliance application for use in monitoring compliance with one or more patient care protocols. For example, one protocol may require that the Fowler portion of a bed (e.g. head section 28 of patient support apparatus 10) be maintained at an angle above a specified threshold. When carrying out the compliance application, controller 52 communicates with a sensor (not shown) that measures the angle of the Fowler portion on patient support apparatus 10 and records the outputs from this sensor and forwards them to a compliance network service.
[0169] In another example, if a patient is on a ventilator, control system 50 is programmed to update or download the associated hospital protocol for the bed's configuration based on that condition. For example, for a patient on a ventilator, the hospital protocol may require that the head of the bed (HOB) angle is at or above 30 degrees.
[0016] In yet another form, the feature may be a sensor for monitoring the status of a patient support component, such as the position of a side rail, the head of bed angle, the height of the bed, the patient support deck configuration.
Second, Lemire teaches a hospital bed wherein [0188] For example, the controls may be configured to provide three operating states: a brake state, wherein the casters 202 are locked (e.g. both from turning and from pivoting). {i.e. a locked state of the casters}
Third, Goodfield teaches a medical bed wherein [0059] In instances where the medical equipment is a bed, the yellow warning light may indicate the brakes or side rails of the bed are in either an unlocked or locked state. {i.e. a locked state of the side rails}
Mayoras, Brosnan, Lemire and Goodfield are considered to be analogous art because they pertain to medical bed. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the bed apparatus includes: a frame; a bottom provided on the frame; an actuator capable of controlling a height of the frame and an angle of the bottom; casters attached to the frame; and side rails attached to the frame and configured to be openable and closable, wherein the bed information includes one or more types of information selected from a group including the height of the frame, the angle of the bottom, a locked state of the casters, and a locked state of the side rails for Mayoras’ system in order to provide best care to the patient.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746), in view of Onishi (US 20210338111).
Regarding claim 8, Mayoras did not disclose further comprising a mattress arranged on the bed apparatus, wherein the bed apparatus includes: a frame; and a bottom provided on the frame, wherein the sensor is arranged between the bottom and the mattress.
Onishi teaches a medical bed wherein [0042] The bed device 10 of the present embodiment functions as the bed 20 configured by the frame 22, the pair of bed boards 24, and the mattress 26 as described above, however the position of a human body on the bed can moreover be detected by installing the sensor unit 32 between the bed boards 24 and the mattress 26.
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Mayoras and Onishi are considered to be analogous art because they pertain to medical bed. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a mattress arranged on the bed apparatus, wherein the bed apparatus includes: a frame; and a bottom provided on the frame, wherein the sensor is arranged between the bottom and the mattress for Mayoras’ system as a simple substitution.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayoras (US 20180035955) in view of Nagase (US 20140225746), in view of Lafleche (US 20160128468).
Regarding claim 11, Mayoras did not disclose wherein the bed apparatus is operable by the mobile terminal.
Lafleche teaches a medical bed wherein [0008] In yet another aspect, the computer comprises a portable computer, and the bed has a bed based computer, with the portable computer in communication with the bed-based computer and operable to control or monitor one or more bed-based components. The bed based computer may also have bed-based applications, with the portable computer operable to upload a bed-based application to the bed-based computer and/or update a bed-based application on the bed-based computer.
Mayoras and Lafleche are considered to be analogous art because they pertain to medical bed. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the bed apparatus is operable by the mobile terminal for Mayoras’ system in order to provide flexibility. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685